The jury made the finding that the agent of the Pullman Company specially contracted with Mrs. Castleberry to permit her to use and occupy berth No. 10 as a bed, beginning at San Angelo and continuing to the arrival of the train at Cleburne. In such special contract Mrs. Castleberry was entitled to recover such substantial damages as may reasonably be supposed to have been in the contemplation of the parties at the time they made the contract, as the probable result of its breach. But if the injuries sued for were, as pleaded by the Pullman Company, occasioned entirely by the plaintiffs own negligence occurring en route on the train or before reaching Neyland rather than *Page 520 
by the breach of the contract relied on for recovery; or if the injuries resulted solely, as pleaded by the Pullman Company, from the overexertion or overtaxing of plaintiff's strength consequent upon making the trip and undertaking railway travel in her then state of health and physical strength for such a long time and distance — then there can be recovered only nominal, and not the substantial damages allowed by the jury. It is a firmly established rule of law which limits the recovery for the breach of a contract to those damages which are the proximate and natural result of the breach, and which denied a recovery for those consequences which are not the natural consequences of a breach of the contract. Hence, on complaint thereof and as the record appears, the principal question is that of whether or not the different findings of the jury respecting the sole cause of the injuries sued for are so conflicting as to require a new trial. The jury first finds that the breach of the agreement to make down the bed in daytime en route from San Angelo to Cleburne was "the proximate cause" and "the direct or proximate cause," viz., "of plaintiff's injuries" and "of the damages alleged and described in the plaintiff's petition." The jury then finds that Mrs. Castleberry's own acts "in the ways alleged by the defendant in its answer" were "the proximate" or "contributing cause," viz., "of the injuries complained of in her petition." Further the jury found, as reasonably intended, that the overexertion of the long trip and railway travel owing to the plaintiff's state of health and strength and the progress of her disease was "the proximate cause," viz., "of her injuries and suffering." It is evident that this special verdict so conflicts with itself as to leave to uncertainty for judicial consideration the "proximate cause" or the real sole producing cause of "the injuries sued for." In this state of the verdict the court, under the statute, could only set the verdict aside and grant a new trial. It is the settled rule in this state that where the findings of the jury are utterly inconsistent with each other a judgment cannot be rendered upon the verdict, and a new trial is required. Waller v. Liles, 96 Tex. 21,70 S.W. 17; Earnest v. Lake (Tex. Civ. App.) 101 S.W. 480. The findings as a whole would have to be set aside. Arkansas Fertilizer Co. v. City National Bank (Tex. Civ. App.) 137 S.W. 1179; Ry. Co. v. Harle,101 Tex. 180, 105 S.W. 1107.
The defendant in error urges that under the special charges submitted to the jury it is apparent, in the light of the record as a whole, that the jury found that Mrs. Castle berry was caused to suffer damages in the amount assessed as resulting from the breach of the contract. The contention cannot be sustained, since the jury's affirmative findings respecting "proximate cause," meaning the sole cause, of the injuries sustained and sued for, are so conflicting and inconsistent. Further, the suggestion in the argument of the defendant in error respecting some of the defenses pleaded to this suit probably should have been considered and followed had special demurrer or exceptions been made to them in the trial court.
The judgment is reversed, and the cause remanded for another trial.